
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 499
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Ms. McCollum
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the University of St. Thomas
		  Tommies baseball team for winning the 2009 National Collegiate Athletic
		  Association Division III Men’s Baseball National Championship.
	
	
		Whereas the University of St. Thomas Tommies of St. Paul,
			 Minnesota, defeated the College of Wooster Fighting Scots of Wooster, Ohio, 3
			 to 2, on May 26, 2009, to become the 2009 National Collegiate Athletic
			 Association (NCAA) Division III Men’s Baseball National Champions;
		Whereas this win marks the second national title for the
			 University of St. Thomas in baseball, the first was in 2001;
		Whereas this baseball title is the University of St.
			 Thomas’s 13th national team championship;
		Whereas the University of St. Thomas men’s baseball team
			 finished the 2008–2009 season with a record of 41–13;
		Whereas the University of St. Thomas became the third team
			 in the 34 years of Division III baseball championships to win six NCAA playoff
			 elimination games;
		Whereas Head Coach Dennis Denning has led the men’s
			 baseball team to four NCAA Division III College World Series and was named the
			 ABCA/Rawlings Division III National Coach of the Year in 2001;
		Whereas Matt Olson, a junior out fielder from Anoka, was
			 voted the College World Series’ Most Outstanding Player;
		Whereas pitcher Matt Schuld, a junior from Plymouth, is
			 one of only four Division III players named both All-American and Academic
			 All-American for 2009; and
		Whereas the University of St. Thomas was founded in 1885
			 and serves just under 11,000 undergraduate and graduate students making it
			 Minnesota’s largest independent college or university: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)commends the
			 University of St. Thomas baseball team for winning the 2009 National Collegiate
			 Athletic Association Division III Men’s Baseball National Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the University of St. Thomas win the championship; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to the
			 University of St. Thomas President Father Dennis Dease, Baseball Coach Dennis
			 Denning, and Athletic Director Steve Fritz for appropriate display.
			
